DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and subspecies E in the reply filed on 1/14/2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022. Claims 15-18 should be given the status indicator of withdrawn. See MPEP 714(II)(c) and 37 CFR 1.121.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2021 and 9/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) further in view of Walti (U.S. PG publication 20140163489).
In regard to claim 1,
Hino discloses a surgical device (figure 9, item 102 and figure 10, item 7A; paragraph [0049]: wherein the surgical device is construed as the medical system 102 used with circulation device 7A connected to CA and CB of figure 9 instead of device 7) comprising: 
a circulation device (figure 10, item 7A and CA and CB; paragraph [0049]: wherein the medical system 102 can be used with circulation device 7A connected to CA and CB of figure 9) defining a filter chamber (see figure 10: wherein the portion of the circulation device that defines a space for the filter 73 and gas-liquid separator 72 is construed as the filter chamber; and paragraph [0049] which describes the circulation device as having several components) and a pump chamber (see figure 10: wherein the portion of the circulation device that defines a space for the pump 70 is construed as the pump chamber; and paragraph [0049] which describes the circulation device as having several components) therein, the filter chamber in fluid communication with the pump chamber (paragraph [0049]; see figure 10);

an elongate body (figure 9, item 61A, 64A, 64B, 91A, and 91B) extending distally from the circulation device (see figure 9), the elongate body defining first (item 61B, 64B, 91B as disclosed in paragraph [0047]) and second lumens (item 61A, 64A, and 91A as disclosed in paragraph [0047]) therethrough (paragraph [0047]), the elongate body including at least one first opening (opening at the end of 91B in the body as shown in figure 9) in fluid communication with the first lumen (paragraph [0047]) and at least one second opening (opening at the end of 91A in the body as shown in figure 9) in fluid communication with the second lumen (paragraph [0047]), the first lumen in fluid communication with the filter chamber (paragraph [0047]; see figure 10 wherein CB is in fluid communication with 61B and the filter chamber) and the second lumen in fluid communication with the pump chamber (paragraph [0047]; see figure 10 wherein CA is in fluid communication with 61A and the pump chamber) thereby forming a closed filtration loop through the surgical device (paragraph [0047]).
Hino is silent as to a housing defining a filter chamber and a pump chamber therein and therefore is silent as to an elongate body extending distally from the housing, the first lumen in fluid communication with the filter chamber of the housing, and the second lumen in fluid communication with the pump chamber of the housing. Examiner notes it appears the circulation device would form a housing due to the dotted lines in figure 10.
Walti teaches a housing (figure 1, item 10) defining a filter chamber (portion of housing used to hold filter/sterilizing cell) and a pump chamber (portion of housing used to hold pump 18) therein (see figure 1).
Further, Walti teaches that a pump and filter arranged in the same housing and a pump and filter in respective housings could all be used to achieve the same result (see paragraph [0031] and [0068] of Walti) and thus a pump and filter arranged in the same housing and a pump and filter in 
In regard to claim 2,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the at least one first opening or the at least one second opening of the elongate body includes a tip opening defined in a distal end of the elongate body (see figure 9 of Hino wherein the opening at the end of 91B and 91A in the body as shown in figure 9 is a tip opening defined in a distal end of the elongate body).
In regard to claim 4,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the housing includes an outlet channel (figure 10, item CA of Hino; see analysis of claim 1 above wherein the device 7A has been modified to be within a housing resulting in channel CA also partially within the housing) defined therein (see figure 10 of Hino), the outlet channel fluidly coupling the pump chamber of the housing with the second lumen of the elongate body (paragraph [0047] of Hino).
In regard to claim 5,
[AltContent: connector][AltContent: rect][AltContent: textbox (Distal portion of housing)]
    PNG
    media_image1.png
    474
    619
    media_image1.png
    Greyscale

Hino in view of Walti teaches the surgical device according to claim 4, wherein the filter chamber is positioned in a distal portion of the housing (see figure 10 above of Hino) adjacent a proximal portion of the elongate body (see figure 9 of Hino) and the pump chamber is positioned proximal of the filter chamber (see figure 9 and 10A of Hino).
In regard to claim 6,
Hino in view of Walti teaches the surgical device according to claim 5, wherein the outlet channel (figure 10, item CA of Hino) extends from the pump chamber distally past the filter chamber (see figure 10 of Hino) and is connected to the proximal portion of the elongate body (see figure 10 and 9 of Hino).
In regard to claim 7,

In regard to claim 8,
[AltContent: arrow][AltContent: textbox (Longitudinal axis of the housing )][AltContent: connector]
    PNG
    media_image1.png
    474
    619
    media_image1.png
    Greyscale

Hino in view of Walti teaches the surgical device according to claim 7, wherein the filter is positioned within the filter chamber along a plane orthogonal to a longitudinal axis of the housing (see figure 10 above of Hino and analysis of claim 1 where device 7A would be contained within a housing).
In regard to claim 9,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the filter assembly includes a plurality of filters (figure 10, item 72 and 72 of Hino).
In regard to claim 12,

In regard to claim 13,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the pump is an air pump (paragraph [0049] of Hino).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) further in view of Flom (U.S. Patent no 5830214).
In regard to claim 3,
Hino in view of Walti teaches the surgical device according to claim 1.
Hino in view of Walti fails to disclose wherein the at least one first opening or the at least one second opening of the elongate body includes a side opening defined through a sidewall of the elongate body.
Flom teaches wherein the at least one first opening (figure 2B, item 27 and 8) of the elongate body (figure 2B, item 4) includes a side opening (figure 2B, item 8) defined through a sidewall of the elongate body (see figure 2B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one first opening of Hino in view of Walti to include a side opening defined through a sidewall of the elongate body in addition to the distal opening of Hino in view of Walti, as taught by Flom, for the purpose of enabling evacuation even if the distal opening becomes obstructed or blocked (column 5, line 39-51 of Flom).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) further in view of Booth (U.S. Patent no 6685665).
In regard to claim 10,
Hino in view of Walti teaches the surgical device according to claim 9.
Hino in view of Walti is silent as to wherein the plurality of filters includes at least one of a bacteria control filter, a virus control filter, or an odor control filter.
Booth teaches at least one of a bacteria control filter or a virus control filter (figure 2, item 200; column 3, line 53-62).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter 73 of Hino in view of Walti to be at least one of a bacteria control filter or a virus control filter, as taught by Booth, for the purpose of enabling filtering of an undesired material (column 3, line 53-62 of Booth).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) further in view of Woloszko (U.S. PG publication 20080167645).
In regard to claim 11,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the housing includes a port operably coupled to the pump (see analysis of claim 1 above wherein a housing would surround the components of item 7A of figure 10 of Hino and therefore a port is present which item CA is connected through). 
Hino in view of Walti is silent as to the port configured to releasably engage an energy transmission line for actuating the pump.

Further, Woloszko teaches that a wired or wireless connection could all be used to attach the pump to a controller to achieve the same result (paragraph [0103] and [0074]) and thus a wired or wireless connection were art-recognized equivalents before the effective filing date of the claimed invention; Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the pump and controller of Hino in view of Walti to include an energy transmission line, as taught by Woloszko, for the purpose of enabling electrical communication and since Woloszko supports both a wireless and wired connection could be equivalently used. Examiner notes implementing the teachings of Woloszko into Hino in view of Walti would result in the port configured to releasably engage an energy transmission line for actuating the pump since it would be possible to release item CA from the pump of Hino which would therefore result in the port no longer being indirectly engaged with the energy transmission line for actuating the pump. Examiner notes “the port configured to releasably engage an energy transmission line for actuating the pump” is an intended use limitation and the port is fully capable of achieving the recited function as supported above.
In regard to claim 12, 
Hino in view of Walti teaches the surgical device according to claim 1, further comprising a control unit (item 75 of Hino that communicates with the pump to actuate the pump) operably coupled to the pump (see figure 10 of Hino; paragraph [0049]).
Hino in view of Walti is silent as to the connection between the pump and controller and is therefore silent as to further comprising an energy transmission line operably coupled to the pump.
Woloszko teaches an energy transmission line (item 106) operably coupled to the pump (item 100).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) further in view of Edwards (U.S. Patent no 5643200).
In regard to claim 14,
Hino in view of Walti teaches the surgical device according to claim 12, wherein the energy transmission line (tubing CA of Hino) is tubing configured for coupling with a vacuum (Examiner notes “configured for coupling with a vacuum” is an intended use limitation and the tubing is fully capable of being directly or indirectly coupled with a vacuum of complementary size due to its shape/structure).
Hino in view of Walti fails to disclose wherein the pump is a mechanical air pump.
Edwards teaches a mechanical pump that can provide both suction and irrigation/supply fluid (column 3, line 25-33).
Further, Edwards teaches that an electrical pump and a mechanical pump could all be used to achieve the same result of providing both suction and irrigation/supply fluid (column 3, line 25-33) and thus a mechanical pump and an electrical pump were art-recognized equivalents before the effective filing date of the clamed invention; therefore, it would have been obvious to one of ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783